DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on April 19, 2021.

Drawings
3.	The drawings were received on February 28, 2020.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 3-4 and 6-10 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 6, and 8-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
A multi-level converter comprising: 
 a plurality of capacitors coupled in series between first and second nodes of a DC port and coupled to one another at first intermediate nodes; and 
a switching circuit comprising: 

 	third and fourth switch branches coupled in series between the second node of the DC port and the input/output node and coupled to one another at a third intermediate node; 
 	a fifth switch branch coupled between a first one of first intermediate nodes and the input/output node; 
 	a sixth switch branch coupled between a second one of the first intermediate nodes and the second intermediate node; 
a seventh switch branch coupled between a third one of the first intermediate nodes and the third intermediate node; and 
a controller configured to operate the first, second, third, fourth, fifth, sixth and seventh switch branches to produce an AC voltage, 
wherein the controller is configured to selectively activate respective triplets of the first and second switch branches for respective ranges of the AC voltage.

Regarding claim 4, the prior art fails to disclose or suggest the emboldened and italicized features below:
A multi-level converter comprising: 
a plurality of capacitors coupled in series between first and second nodes of a DC port and coupled to one another at first intermediate nodes; and 

 	first and second switch branches coupled in series between the first node of the DC port and an input/output node and coupled to one another at a second intermediate node; 
 	third and fourth switch branches coupled in series between the second node of the DC port and the input/output node and coupled to one another at a third intermediate node; 
 	a fifth switch branch coupled between a first one of first intermediate nodes and the input/output node; 
 	a sixth switch branch coupled between a second one of the first intermediate nodes and the second intermediate node; and 
a seventh switch branch coupled between a third one of the first intermediate nodes and the third intermediate node, In re: McBryde et al. Serial No.: 16/805,012 
Filed: February 28, 2020wherein the fifth switch branch comprises two switches coupled in series, wherein the first, second, third, fourth, sixth and seventh switch branches each comprise a single switch, and wherein the switches of one of the first, fourth, fifth, sixth and seventh switch branches have a first voltage rating less than a second voltage rating of the switches of the second and third switch branches.

Regarding claim 7, the prior art fails to disclose or suggest the emboldened and italicized features below:
A multi-level converter comprising: 

a switching circuit comprising: 
 	first and second switch branches coupled in series between the first node of the DC port and an input/output node and coupled to one another at a second intermediate node; 
 	third and fourth switch branches coupled in series between the second node of the DC port and the input/output node and coupled to one another at a third intermediate node; 
 	a fifth switch branch coupled between a first one of first intermediate nodes and the input/output node; 
 	a sixth switch branch coupled between a second one of the first intermediate nodes and the second intermediate node; 
a seventh switch branch coupled between a third one of the first intermediate nodes and the third intermediate node; 
 	an eighth switch branch coupled to the first node of the DC port and coupled to the first switch branch at a fourth intermediate node; 
 	a ninth switch branch coupled to the second node of the DC port and coupled to the fourth switch branch at a fifth intermediate node; 
 	a tenth switch branch coupled between a fourth one of the first intermediate nodes and the fourth intermediate node; and 
 	an eleventh switch branch coupled between a fifth one of the first intermediate nodes and the fifth intermediate node.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838